Per Curiam,
This was an action brought by the plaintiff township against the defendant, the county of Sullivan, to recover for moneys expended for the support of a certain sick, needy and indigent person and his minor son who had no settlement in the said township, under the provisions of the act of assembly of June 6, 1893, P. L. 328.
It is conceded by the appellee that it has no claim, unless the said act of assembly creates a valid one, and that, inasmuch as the said act is declared to be unconstitutional by the Supreme *483Court in the case of Dailey v. Potter County, 203 Pa. 593, it is without remedy against the defendant.
A stipulation has been filed of record, in view of the decision aforesaid, agreeing that the judgment entered in this case may be reversed, which is accordingly done.
Judgment reversed.